     Case 1:16-cr-00164-DAD-BAM Document 38 Filed 02/05/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     PABLO ARNULFO PENA APODACA
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                ) No. 1:16-cr-00164-DAD-BAM-1
12                                             )
                      Plaintiff,               )
13                                             ) SEALING ORDER
            vs.                                )
14                                             ) JUDGE: Hon. Dale A. Drozd
15    PABLO ARNULFO PENA                       )
      APODACA,                                 )
16                                             )
                     Defendant-Movant.         )
17                                             )
18          IT IS HEREBY ORDERED that the Request to Seal Exhibit B to Defendant-Movant’s
19   Supplemental Brief in Support of Motion for Compassionate Release under 18 U.S.C. §
20   3582(c)(1)(A) be granted so that medical information is not available on the public docket. The
21   Request and its Exhibit B are to be provided to the Court and Assistant United States Attorney
22   Ross Pearson.
23          These documents shall remain under seal until further Order of the Court.
24
     IT IS SO ORDERED.
25
26      Dated:    February 4, 2021
                                                     UNITED STATES DISTRICT JUDGE
27
28
